Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	Drawing filed on 08/18/2021 has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	MIRZAZAD BARIJOUGH (US 2018/0342872 A1) describes an energy delivery system configured for energy curtailment event implementation and optimization based on uncertainty of energy demand flexibility of sites. The system may include one or more processors and a non-transitory computer-readable medium communicatively coupled to the one or more processors and having encoded therein programming code executable by the one or more processor to perform operations. The operations may include receiving, at the one or more processors, energy usage data from meters installed at a plurality of sites to which energy is supplied by the utility and measured by the meters. The operations may include receiving, at the one or more processors, uncertainties of energy demand flexibility for each site of the plurality of sites. The energy demand flexibility is an energy curtailment value that each of the sites is capable of curtailing during a 

	Kiiveri (US 2006/0117077 A1) describes s based on the multinomial or binomial logistic regression. The binomial or multinomial logistic regression preferably models a feature having a multinomial or binomial distribution. A binomial distribution is a statistical distribution having two possible classes or groups such as an on/off state. Examples of such groups include dead/alive, improved/not improved, depressed/not depressed. A multinomial distribution is a generalisation of the binomial distribution in which a plurality of classes or groups are possible for each of a plurality of samples, or in other words, a sample may be classified into one of a plurality of classes or groups. Thus, by defining a likelihood function based on a multinomial or binomial logistic regression, it is possible to identify subsets of components that are capable of classifying a sample into one of a plurality of pre-defined groups or classes. To do this, training samples are grouped into a plurality of sample groups (or “classes”) based on a predetermined feature of the training samples in which the members of each sample group have a common feature and are assigned a common group identifier. A likelihood function is formulated based on a multinomial or binomial logistic regression conditional on the linear combination (which incorporates the data generated from the grouped training samples). The feature may be any 

	Chang (US 8744185 B2) describes an approach to increasing convergence and/or sampling rate for a MCMC segmentation sampling approach increases the probability of accepting proposed changes to a segmentation, thereby increasing the rate of convergence to the desired distribution. In some implementations of the approach to increasing this probability, the probability is biased towards accepting the proposed changes according to a gradient of an energy function, as described in more detail below. In some implementations, the proposed changes to the segmentation are deterministically accepted at each iteration, thereby further improving the rate of convergence. This acceptance of each proposal maintains the detailed balance constraint upon which the Metropolis Hastings approach is based, but does not have the inherent inefficiency of rejecting proposed changes to the segmentation.
In another aspect, in general, an approach to sampling a distribution of segmentations of a two (or greater) dimensional image makes use of an implicit shape representation defined by a level set function. Generating each of a series of samples from the distribution (in respective iterations) involves randomly 

Macready (US 2014/0187427 A1) describes a method of operation in a hybrid problem solving system that comprises both a quantum processor and a digital computer to at least approximately solve a problem, the quantum processor and the digital computer communicatively coupled to one another and the quantum processor operated as a sample generator providing samples, the method comprising: generating at least one sample from a probability distribution via the quantum processor, wherein a shape of the probability distribution depends on a configuration of a number of programmable parameters for the quantum processor and wherein a number of low-energy states of the quantum processor 

Macready (US 9218567 B2) describes a method of operation in a hybrid problem solving system that comprises both a quantum processor and a digital computer to at least approximately solve a problem, the quantum processor and the digital computer communicatively coupled to one another and the quantum processor operated as a sample generator providing samples, may be summarized as including: generating at least one sample from a probability distribution via the quantum processor, wherein a shape of the probability distribution depends on a configuration of a number of programmable parameters for the quantum processor and wherein a number of low-energy states of the quantum processor respectively correspond to a number of high probability samples of the probability distribution; processing the at least one sample via the digital computer; shaping 

Denny (US 8012764 B2) describes a method of mass spectrometry comprising: providing a first sample comprising a first mixture of components, molecules or .

Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8 and 15 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a system for producing a formulation based on a prior distribution of a number of ingredients used in the formulation, comprising: generate a probability distribution using the set of energy functions; obtain at least one sample of the formulation by sampling from the probability distribution based on a previous sample; and trigger fabrication of the formulation in accordance with the at least one sample. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-7 are allowed due to their dependency on claim 1.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of a computer-implemented method for producing a formulation based on a prior distribution of a number of ingredients used in the formulation, comprising: obtaining at least one sample of the formulation by sampling from the probability distribution based on a previous sample; and triggering fabrication of the formulation in accordance with the at least one sample. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 9-14 are allowed due to their dependency on claim 8.

Regarding claim 15:
The primary reason for the allowance of claim 15 is the inclusion of a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for producing a formulation based on a prior distribution of a number of ingredients used in the formulation, the method performed by the computer comprising: obtaining at least one sample of the formulation by sampling from the probability distribution based on a previous sample; and triggering fabrication of the formulation in accordance with the at least one sample. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 16-20 are allowed due to their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUNG S LAU/
Primary Examiner, Art Unit 2862
Technology Center 2800 
June 16, 2021